DETAILED ACTION
This action is in response to the submission filed on 4/29/2022.  Claims 1-30 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of waterflood management for a reservoir having at least one hydrocarbon-containing production well and at least one injector well, the method comprising:

obtaining a mathematical reservoir model for the reservoir, the reservoir model comprising model parameters relating a water injection rate of the at least one injector well to at least one production rate, the at least one production rate comprising a total production rate of the at least one production well, the total production rate including at least one of a hydrocarbon production rate or a water production rate;

running a solver implementing automatic differentiation utilizing training data regarding the reservoir and constraints for the model parameters, the training data including operational data comprising at least one of recent sensor data or historical data for at least one of the hydrocarbon production rate or the water injection rate, the solver solving the reservoir model to identify values or a distribution of values for the model parameters to generate a machine learning-based trained reservoir model; and

generating one or more outputs including one or more predictions for the total production rate using the trained reservoir model by running the trained reservoir model using at least one water injection schedule for the at least one injector well.

The limitations of “obtaining a mathematical reservoir model for the reservoir, the reservoir model comprising model parameters relating a water injection rate of the at least one injector well to at least one production rate, the at least one production rate comprising a total production rate of the at least one production well, the total production rate including at least one of a hydrocarbon production rate or a water production rate;” “running a solver implementing automatic differentiation utilizing training data regarding the reservoir and constraints for the model parameters”, “the solver solving the reservoir model to identify values or a distribution of values for the model parameters to generate a machine learning-based trained reservoir model”, and  “running the trained reservoir model using at least one water injection schedule for the at least one injector well” are abstract ideas because they are directed to the mathematical abstract of running a mathematical solver. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitations of “running a solver” is language to describe executing a mathematical model. When performing calculations, certain parameters or constants can be set within a particular formula. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming a mathematical solver meant to model reservoir production.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitation: “the training data including operational data comprising at least one of recent sensor data or historical data for at least one of the hydrocarbon production rate or the water injection rate” and “generating one or more outputs including one or more predictions for the total production rate using the trained reservoir model”.
The first additional limitation of “the training data including operational data comprising at least one of recent sensor data or historical data for at least one of the hydrocarbon production rate or the water injection rate”, falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Similar to obtaining information about transactions, merely obtaining input such as operation or historical data to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
The second additional limitation of “generating one or more outputs including one or more predictions for the total production rate using the trained reservoir model” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. generating and displaying predictions for total production rate does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. The claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claim 14 is similarly rejected as claim 1 above. The claim recites the abstract idea of a mathematical concept with the insignificant extra solution activity of using operational data of either sensor data or historical data and generating outputs of predictions for total production rate. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. The additional elements of the “at least one processor” and “at least one memory” amounts to no more than mere instructions to apply the exception using a generic computer component. The specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 112(a); see paragraphs [0090] and [0091] of the printed publication which merely list the various hardware components which can be used without further description, explanation or definition. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)". After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claim 22 is similarly rejected as claim 1 above. The claim recites the abstract idea of a mathematical concept with the insignificant extra solution activity of using operational data of either sensor data or historical data and generating outputs of predictions for total production rate. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. The additional elements of the “a non-transitory computer readable medium” amounts to no more than mere instructions to apply the exception using a generic computer component. The specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 112(a); see paragraphs [0090] and [0091] of the printed publication which merely list the various hardware components which can be used without further description, explanation or definition. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)". After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claim 30 is similarly rejected as claim 1 above. The claim recites the abstract idea of a mathematical concept with the insignificant extra solution activity of using operational data of either sensor data or historical data and generating outputs of predictions for total production rate. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claims 2-6, 8-13, 15-21, 23-29 are further directed to the mathematical solver and descriptions of the mathematical model. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Note: claim 7 recites monitoring the sensor data and adjusting the operating conditions for the reservoir. This would be considered a practical application of the abstract idea. It is recommended that the language of claim 7 be incorporated into the bodies of the independent claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 20 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 20 and 28 recite “the at least one injector well comprises a plurality of injector wells”. The phrase “the at least one” necessarily includes only one as an option. Therefore it is unclear how one well could comprise a plurality of wells. For the purposes of examination the claims are interpreted to mean there are a plurality of wells. 
Claims 10, 20 and 28 recite “the at least one production well comprises a plurality of production wells”.  The phrase “the at least one” necessarily includes only one as an option.
Therefore it is unclear how one well could comprise a plurality of wells. For the purposes of examination the claims are interpreted to mean there are a plurality of wells.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-10, 12, 14 -15, 18, 20-23, 26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Deep-learning-based surrogate model for reservoir simulation with time-varying well controls” (“Jin”).
Regarding claims 1, 14 and 22, Wen teaches:

A method of waterflood management for a reservoir having at least one hydrocarbon-containing production well and at least one injector well (Wen: Abstract), the method comprising: 

obtaining a mathematical reservoir model for the reservoir (Wen: para [0023], “An ensemble of reservoir models is generated. The ensemble is represented, at a first time step, by an initial state vector of static and dynamic state variables”), the reservoir model comprising model parameters relating a water injection rate of the at least one injector well to at least one production rate (Wen: para [0051], “production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc”; para [0097], “It is assumed that an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”; para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water. Compressibility and capillary pressure are ignored. Flow simulation is run to 720 days and results of BHP of each well, as well as oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D). Note the fast water breakthrough and high water production rates at well P1, whereas for P3, water breakthrough is very late with small WPR and the BHP of this well drops to minimum control right after production, due to the low permeability around this well as well as low connectivity between this well and the injector”; the injection rate is directly related to the production of water and oil/gas), the at least one production rate comprising a total production rate of the at least one production well (Wen: para [0099], “oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D)”), the total production rate including at least one of a hydrocarbon production rate or a water production rate (Wen: para [0099], “oil production rates (OPR) and water production rates (WPR)”); 

running a solver utilizing training data regarding the reservoir and constraints for the model parameters (Wen: para [0023], “real time reservoir model updating using an ensemble Kalman filter. The method comprises the following steps. An ensemble of reservoir models is generated. The ensemble is represented, at a first time step, by an initial state vector of static and dynamic state variables. For example, the static state variables may include porosity and/or permeability. The dynamic state variables may include pressure and saturation. From a first time step to a second time step, the initial state vector is forecasted forward to compute a forecasted state vector which includes forecast static and dynamic variables and forecast production data. A gain, preferably a Kalman gain, is computed based upon forecast state variables and the forecast production data. An updated state vector of updated static and dynamic state variables is then computed utilizing the computed gain, as well as the observed production data and the forecast production data. Next, a conforming state vector is created including the updated static state variables and the dynamic state variables…Accordingly, the ensemble of reservoir models is updated with the static and dynamic state variables of the forecasted conforming state vector being in conformance with one another…”; the model is updated with updated variables/model parameters, which means the updated variables ‘train’ the model and an updated model is ‘trained’), the training data including operational data comprising at least one of recent sensor data or historical data for at least one of the hydrocarbon production rate or the water injection rate (Wen: para [00113], “Production data might be observed at different frequency and permanent sensors might acquire data at very high frequency”; para [0059], “reservoir models all of which assimilate up-to-date production data”; para [0002], “update reservoir models assimilating the up-to-date measured production data so that the performance predictions and the associated uncertainty are up-to-date for optimization calculations”; para [0051], “and production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc. that are usually measured at wells)”; the production data acquired by sensors is the recent sensor data), the solver solving the reservoir model to identify values or a distribution of values for the model parameters to generate a trained reservoir model (Wen: para [0023], “real time reservoir model updating using an ensemble Kalman filter. The method comprises the following steps. An ensemble of reservoir models is generated”; para [0102], “models updated by the iterative EnKF can provide more accurate predictions with less uncertainty when assimilating the same amount of data, particularly when only early time data are assimilated”; para [0050], “(1) forecasting based on current state variables (i.e., solving flow equations with current static and dynamic variables)”); and 

generating one or more outputs including one or more predictions for the total production rate using the trained reservoir model by running the trained reservoir model using at least one water injection schedule for the at least one injector well (Wen: Figs. 4B-4D; para [0023], “the initial state vector is forecasted forward to compute a forecasted state vector which includes forecast static and dynamic variables and forecast production data. A gain, preferably a Kalman gain, is computed based upon forecast state variables and the forecast production data. An updated state vector of updated static and dynamic state variables is then computed utilizing the computed gain, as well as the observed production data and the forecast production data”; para [0051], “the initial state vector is forecasted forward to compute a forecasted state vector which includes forecast static and dynamic variables and forecast production data. A gain, preferably a Kalman gain, is computed based upon forecast state variables and the forecast production data. An updated state vector of updated static and dynamic state variables is then computed utilizing the computed gain, as well as the observed production data and the forecast production data”; para [0097], “an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”; para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water”; the model is updated with updated variables/model parameters, which means the updated variables ‘train’ the model and an updated model is ‘trained’, which the injection rate being the schedule). 

Wen does not teach but Jin does teach:
a solver implementing automatic differentiation utilizing training data (Jin: page 3, “The oil and water flow equations are discretized using a standard finite-volume formulation, and their solutions are computed for each grid block. In this work, we use Stanford’s Automatic Differentiation based General Purpose Research Simulator, AD-GPRS”; page 4, “During the offline (pre-processing) POD-TPWL stage, the training simulation runs are performed using a full-order simulator (AD-GPRS in this work). The goal here is to predict test-time results with varying well control sequences. Therefore, during training runs, we apply different
well control sequences”); 

a machine learning-based trained reservoir model (Jin: Abstract, “A new deep-learning-based reduced-order modeling (ROM) framework is proposed for application in subsurface
flow simulation…The new ROM is applied to oil-water flow in a heterogeneous reservoir …A total of 300 high-fidelity training simulations are performed in the offline stage”; deep learning is a type of machine learning); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen (directed to forecasting reservoir production) with Jin (directed to automatic differentiation utilizing training data in a machine learning model) and arrived at forecasting reservoir production implemented with automatic differentiation utilizing training data in a machine learning model. One of ordinary skill in the art would have been motivated to make such a combination for “production optimization computations, data assimilation and uncertainty assessments (Jin: Concluding remarks).

Regarding claims 2, 15 and 23, Wen and Jin teach:
The method of claim 1, wherein: 

the solver comprises an iterative solver (Wen: para [0036], “FIGS. 10(A)-(H) are graphs of permeability values updated by the iterative EnKF at different iterations and the corresponding production data computed from the updated permeability models. Crosses represent the mean of the 200 models and hollow dots are the true/observed value”); and the method further comprises: 

obtaining updated training data, rerunning the solver to generate an updated trained reservoir model, and regenerating the one or more predictions using the updated trained reservoir model (Wen: para [0109], “The EnKF is then used with the conforming step only to update the models assimilating the same production data as shown in FIG. 4. Based on the permeability models updated at the last time step (720 days) using the different initial ensemble sets, the flow simulations are rerun for the entire production history using the all updated models.”); and 

selecting one of the trained reservoir model or the updated trained reservoir model based on at least one evaluation criterion for performance (Wen: para [0039], “FIGS. 13(A)-(D) show graphs with the mean (top) and standard deviations (bottom) of production data predicted suing permeability models updated at 120 days; dashed lines are true data, dotted lines are results from the non-iterative EnKF, and dotted lines are results from the iterative EnKF; (Note the improved accuracy and reduced uncertainty compared to the results of FIG. 12)”; para [0102], “the models updated by the iterative EnKF can provide more accurate predictions with less uncertainty when assimilating the same amount of data, particularly when only early time data are assimilated.”).

Regarding claims 6, 18 and 26, Wen and Jin teach:
The method of claim 1, wherein: 

the model parameters separately relate the water injection rate to the hydrocarbon production rate and the water production rate (Wen: para [0051], “production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc”; para [0097], “It is assumed that an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”; para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water. Compressibility and capillary pressure are ignored. Flow simulation is run to 720 days and results of BHP of each well, as well as oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D). Note the fast water breakthrough and high water production rates at well P1, whereas for P3, water breakthrough is very late with small WPR and the BHP of this well drops to minimum control right after production, due to the low permeability around this well as well as low connectivity between this well and the injector”); and

the trained reservoir model further provides 

(i) an uncertainty quantification for the hydrocarbon production rate and the water production rate (Wen: para [0002], “performance predictions and the associated uncertainty are up-to-date for optimization calculations”) and (ii) an uncertainty quantification for at least one of the model parameters (Wen: para [0052], “given statistical parameters (histogram and variogram) to represent the initial uncertainty in the permeability model before any production data are available”).

Regarding claim 9, Wen does teach:
the reservoir model further models a coupling between each of the plurality of injector wells and the at least one production well (Wen: para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water. Compressibility and capillary pressure are ignored. Flow simulation is run to 720 days and results of BHP of each well, as well as oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D). Note the fast water breakthrough and high water production rates at well P1, whereas for P3, water breakthrough is very late with small WPR and the BHP of this well drops to minimum control right after production, due to the low permeability around this well as well as low connectivity between this well and the injector”; production is directly related to/coupled to injection).

 Wen does not teach but Jin does teach:

the at least one injector well comprises a plurality of injector wells (Jin: page 11, “The geological model, in terms of the log-permeability field, is shown in Fig. 6. The locations of the four injection wells and five production wells are also displayed”); and


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen (directed to forecasting reservoir production) with Jin (directed to multiple injection wells) and arrived at forecasting reservoir production with multiple injection wells. One of ordinary skill in the art would have been motivated to make such a combination for “production optimization computations, data assimilation and uncertainty assessments (Jin: Concluding remarks).

Regarding claim 10, Wen and Jin teach:
The method of claim 9, wherein:

the at least one production well comprises a plurality of production wells (Wen: para [0097], “It is assumed that an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”); and

the reservoir model further models a coupling between respective ones of the plurality of production wells and the injection wells (Wen: para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water. Compressibility and capillary pressure are ignored. Flow simulation is run to 720 days and results of BHP of each well, as well as oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D). Note the fast water breakthrough and high water production rates at well P1, whereas for P3, water breakthrough is very late with small WPR and the BHP of this well drops to minimum control right after production, due to the low permeability around this well as well as low connectivity between this well and the injector”; production is directly related to/coupled to injection).

Regarding claims 12, 21 and 29, Wen teaches:
The method of claim 9, wherein:

the model parameters separately relate the water injection rate to the hydrocarbon production rate and the water production rate (Wen: para [0051], “production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc”; para [0097], “It is assumed that an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”; para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water. Compressibility and capillary pressure are ignored. Flow simulation is run to 720 days and results of BHP of each well, as well as oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D). Note the fast water breakthrough and high water production rates at well P1, whereas for P3, water breakthrough is very late with small WPR and the BHP of this well drops to minimum control right after production, due to the low permeability around this well as well as low connectivity between this well and the injector”); and


Wen does not teach but Jin does teach:
the one or more outputs further comprise

(i) a derivative of a prediction for the hydrocarbon production rate with respect to the water injection rate for each of the plurality of injector wells (Jin: page 4, ‘State variables in all grid blocks (referred to as snapshots) and derivative matrices are saved at each time step in
the training runs. At test-time, simulations with control sequences that are different from those of the training runs are performed. Information saved from the training runs is used to (very efficiently) approximate test solutions”; page 15, “Since in this problem we specify injection rates and production well BHPs, the quantities of interest are injection well BHPs and
oil and water production rates”; the state variables would include the production rates of both hydrocarbons and water, and the derivative matrices are of the state variables) and 

(ii) a derivative of a prediction for the water production rate with respect to the water injection rate for each of the plurality of injector wells (Jin: page 4, ‘State variables in all grid blocks (referred to as snapshots) and derivative matrices are saved at each time step in
the training runs. At test-time, simulations with control sequences that are different from those of the training runs are performed. Information saved from the training runs is used to (very efficiently) approximate test solutions”; page 15, “Since in this problem we specify injection rates and production well BHPs, the quantities of interest are injection well BHPs and
oil and water production rates”; the state variables would include the production rates of both hydrocarbons and water, and the derivative matrices are of the state variables).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen (directed to forecasting reservoir production) with Jin (directed to derivatives of production predictions) and arrived at forecasting reservoir production with derivatives of production predictions. One of ordinary skill in the art would have been motivated to make such a combination for “production optimization computations, data assimilation and uncertainty assessments (Jin: Concluding remarks).

Regarding claims 20 and 28, Wen teaches:
The system of claim 14, wherein: 

the at least one production well comprises a plurality of production wells (Wen: para [0097], “It is assumed that an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”); and 

the reservoir model further models a coupling between each of the plurality of injector wells and each of the production wells (Wen: para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water. Compressibility and capillary pressure are ignored. Flow simulation is run to 720 days and results of BHP of each well, as well as oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D). Note the fast water breakthrough and high water production rates at well P1, whereas for P3, water breakthrough is very late with small WPR and the BHP of this well drops to minimum control right after production, due to the low permeability around this well as well as low connectivity between this well and the injector”; production is directly related to/coupled to injection). 

Wen does not teach but Jin does teach:

the at least one injector well comprises a plurality of injector wells (Jin: page 11, “The geological model, in terms of the log-permeability field, is shown in Fig. 6. The locations of the four injection wells and five production wells are also displayed”);  

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen (directed to forecasting reservoir production) with Jin (directed to multiple injection wells) and arrived at forecasting reservoir production with multiple injection wells. One of ordinary skill in the art would have been motivated to make such a combination for “production optimization computations, data assimilation and uncertainty assessments (Jin: Concluding remarks).


Claims 3, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Deep-learning-based surrogate model for reservoir simulation with time-varying well controls” (“Jin”), further in view of “Uncertainty quantification for porous media flows” (“Christie”).
Regarding claims 3, 16 and 24, Wen and Jin do not teach but Christie does teach:
The method of claim 2, wherein: 

the iterative solver comprises a Bayesian inference solver (Christie: section 4.2 “Bayesian inference using direct simulation”); and 

the method further comprises adding test data regarding the reservoir to the training data utilized by the Bayesian inference solver (Christie: page 150, “select representative training and test data sets for the training procedure”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen and Jin (directed to forecasting reservoir production) with Christie (directed to a Bayesian inference solver) and arrived at forecasting reservoir production with a Bayesian inference solver. One of ordinary skill in the art would have been motivated to make such a combination for “to make reliable predictions about the performance of complex physical systems in the absence of complete or reliable data. Predicting flows of oil and water through oil reservoirs is an example of a complex system where accuracy in prediction is needed primarily for financial reasons” (Christie: Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Deep-learning-based surrogate model for reservoir simulation with time-varying well controls” (“Jin”), further in view of “Uncertainty quantification for porous media flows” (“Christie”), further in view of “Automatic Differentiation Variational Inference” (“Kucukelbir”).
Regarding claim 13, Wen, Jin and Christie do not teach but Kucukelbir does teach:
The method of claim 3, wherein the Bayesian inference solver implements automatic differentiation variational inference or variational neural networks (Kucukelbir: Abstract, “we develop automatic differentiation variational inference (ADVI). Using our method, the scientist only provides a probabilistic model and a dataset, nothing else. ADVI automatically derives an efficient variational inference algorithm, freeing the scientist to refine and explore many models. ADVI supports a broad class of models—no conjugacy assumptions are required. We study ADVI across ten modern probabilistic models and apply it to a dataset with millions of observations. We deploy ADVI as part of Stan, a probabilistic programming system”; Keywords: “Bayesian inference…”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen, Jin and Christie (directed to forecasting reservoir production) with Kucukelbir (directed to automatic differentiation variational inference) and arrived at forecasting reservoir production using automatic differentiation variational inference. One of ordinary skill in the art would have been motivated to make such a combination for “an efficient variational inference algorithm, freeing the scientist to refine and explore many models. ADVI supports a broad class of models—no conjugacy assumptions are required” (Kucukelbir: Abstract).

Claims 4, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Deep-learning-based surrogate model for reservoir simulation with time-varying well controls” (“Jin”), further in view of “Using Streamline-Derived Injection Efficiencies for Improved Waterflood Management” (“Thiele”).
Regarding claims 4, 17 and 25, Wen and Jin do not teach but Thiele does teach:
The method of claim 1, wherein: 

the trained reservoir model further selects the at least one water injection schedule from a plurality of water injection schedules using one or more injection schedule considerations (Thiele: “Fig. 11—Production rates for the “do-nothing” solution (solid lines) and improved injection/production management (dashed lines) starting in year 3 (1,096 days). Incremental oil recovery of the improved injection schedule is 1.15 million res m3 over 5 years, a 12% increase. Total field injection rate is constant at 15,000 RB/D for both cases.”); and 

the one or more injection schedule considerations comprise one or more of: a total production value of the reservoir; a total cost of produced water treatment; a total cost of water injection; or a target hydrocarbon production rate (Thiele: “Fig. 11—Production rates for the “do-nothing” solution (solid lines) and improved injection/production management (dashed lines) starting in year 3 (1,096 days). Incremental oil recovery of the improved injection schedule is 1.15 million res m3 over 5 years, a 12% increase. Total field injection rate is constant at 15,000 RB/D for both cases”; page 193, “setting improved target rates”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen and Jin (directed to forecasting reservoir production) with Thiele (directed to improved injection schedules) and arrived at forecasting reservoir production with improved injection schedules. One of ordinary skill in the art would have been motivated to make such a combination for “to predict injection- and production-well rate targets for improved management of waterfloods” (Thiele: Summary).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Deep-learning-based surrogate model for reservoir simulation with time-varying well controls” (“Jin”), further in view of US 6,799,117  (“Proett”).
Regarding claim 5, Wen and Jin do not teach but Proett does teach:
The method of claim 1, wherein the solver comprises a Quasi-Newton Nonlinear (QNN) solver that is configured to utilize an analytic gradient of the reservoir model (Proett: col. 12, lines  10-17, “One representative training algorithms includes a quasi-Newton nonlinear training algorithm”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen and Jin (directed to forecasting reservoir production) with Proett (directed to using a QNN solver) and arrived at forecasting reservoir production with a QNN solver. One of ordinary skill in the art would have been motivated to make such a combination to “provide predictions for a total production rate of the production well comprising at least one or both of the hydrocarbon production rate and the water production rate” (Proett: para [0006]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Deep-learning-based surrogate model for reservoir simulation with time-varying well controls” (“Jin”), further in view of US 2019/0301269 (“Liu”)
Regarding claim 7, Wen and Jin do not teach but Liu does teach:
The method of claim 1, further comprising: 

providing the one or more outputs to one or more controllers associated with the reservoir, the one or more controllers configured to automatically monitor the recent sensor data and send alerts or control signals to control one or more devices that are configured to adjust one or more operating conditions for the reservoir (Liu: para [0042], “The controller 138 can be configured to monitor various aspects of oil production, forecast future mixture and oil production, control resource (e.g., steam) allocation, and determine and optimize injection plans based on an optimization objective. As shown in the illustrated example, the controller 138 can be coupled to the injection wells 106, productions wells 108, steam generator 120, distributor 122, pumps 126, aggregator 128, separator 130, product tank 132, and water treatment system 134. As an example, the controller 138 can control an amount of steam generated, as well as the rate that steam is generated by the steam generator 120. The controller 138 can provide instructions to the distributor 122 to control quantities, flow rates, pressures, and quality, of steam delivered to each injection well 106. In some embodiments, the pumps 126 can include sensors, which can measure amounts of the mixture that are pumped from each production well 108. The pumps 126 can provide data to the controller 138 characterizing amounts, and/or flow rates, of the mixture that are pumped from each production well 108”; para [0079], “the data module 308 can provide data to the analysis module 314 characterizing current sub-cool values. For example, the data module can provide temperature measurements from sensors (e.g., sensors 113, 115) positioned along the lengths of horizontal portions of the wells. If the current sub-cool is insufficient, the analysis module 314 can adjust the injection plan to ensure that a desirable sub-cool is maintained. By redesigning the injection plan in real time, a “sub-cool” of each well be controlled”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen and Jin (directed to forecasting reservoir production) with Liu (directed to monitoring and controlling the operating conditions) and arrived at forecasting reservoir production with monitoring and controlling the operating conditions. One of ordinary skill in the art would have been motivated to make such a combination for “providing the estimated rate of future oil production” (Liu: para [0004]).

Claims 8, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Deep-learning-based surrogate model for reservoir simulation with time-varying well controls” (“Jin”), further in view of US 2019/0292884 (“McClure”)
Regarding claims 8, 19 and 27, Wen teaches:
The method of claim 1, wherein: 

the model parameters separately relate the water injection rate to the hydrocarbon production rate and the water production rate (Wen: para [0051], “production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc”; para [0097], “It is assumed that an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”; para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water. Compressibility and capillary pressure are ignored. Flow simulation is run to 720 days and results of BHP of each well, as well as oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D). Note the fast water breakthrough and high water production rates at well P1, whereas for P3, water breakthrough is very late with small WPR and the BHP of this well drops to minimum control right after production, due to the low permeability around this well as well as low connectivity between this well and the injector”); 

Wen and Jin do not teach but McClure does teach:
the solver further outputs a loss function that quantifies a difference between (i) predictions for the hydrocarbon production rate and an actual hydrocarbon production rate and (ii) predictions for the water production rate and an actual water production rate (McClure: para [0046], “Error between the production data and the model data may be quantified by taking the root-mean squared difference between the modeled and actual production data”; para [0103], “FIG. 11 shows simulation results of the predicted production rate of water, oil, and gas as a function of time 1105 displayed on an example graphical user interface 1110” ).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen and Jin (directed to forecasting reservoir production) with McClure (directed to quantifying the difference because actual and prediction production) and arrived at forecasting reservoir production with quantifying the difference because actual and prediction production. One of ordinary skill in the art would have been motivated to make such a combination for “to predict future production of a reservoir and to optimize hydrocarbon recovery” (McClure: para [0002]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Deep-learning-based surrogate model for reservoir simulation with time-varying well controls” (“Jin”), further in view of “Non-parametric Bayesian networks: Improving theory and reviewing applications” (“Hanea”)
Regarding claim 11, Wen and Jin do not teach but Hanea does teach:
The method of claim 1, wherein:

the reservoir model comprises a Bayesian reservoir model (Hanea: Abstract, “A Bayesian
network(BN) is a probabilistic graphical model that provides an elegant way of expressing the joint distribution of a large number of interrelated variables”; “4.4.1.Permeability field estimation”, “Offshore oil recovery heavily depends on accurate predictions of the flow of fluids like oil, water and gas in an oil reservoir. The ease of fluids' flow through a porous media is characterized by the permeability of the rock, hence its estimation is of great importance”); and

the Bayesian reservoir model comprises probabilistic graphical modeling (Hanea: Abstract, “A Bayesian network(BN) is a probabilistic graphical model that provides an elegant way of expressing the joint distribution of a large number of interrelated variables”; “4.4.1.Permeability field estimation”, “Offshore oil recovery heavily depends on accurate predictions of the flow of fluids like oil, water and gas in an oil reservoir. The ease of fluids' flow through a porous media is characterized by the permeability of the rock, hence its estimation is of great importance”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen and Jin (directed to forecasting reservoir production) with Hanea (directed to Bayesian probabilistic graphical modeling) and arrived at forecasting reservoir with a Bayesian reservoir model comprising probabilistic graphical modeling. One of ordinary skill in the art would have been motivated to make such a combination because “A Bayesian network(BN) is a probabilistic graphical model that provides an elegant way of expressing the joint distribution of a large number of interrelated variables. BNs have been successfully used to represent uncertain knowledge in a variety of fields (Hanea: Abstract).

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0118346 (“Wen”) in view of “Uncertainty quantification for porous media flows” (“Christie”).
Regarding claim 30, Wen teaches:
A method of waterflood management for a reservoir having at least one hydrocarbon-containing production well and at least one injector well (Wen: Abstract; para [0097], “It is assumed that an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”;), the method comprising:

obtaining a mathematical reservoir model for the reservoir (Wen: para [0023], “An ensemble of reservoir models is generated. The ensemble is represented, at a first time step, by an initial state vector of static and dynamic state variables”), the reservoir model comprising model parameters relating a water injection rate of the at least one injector well to a total production rate of the at least one production well (Wen: para [0051], “production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc”; para [0097], “It is assumed that an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”; para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water. Compressibility and capillary pressure are ignored. Flow simulation is run to 720 days and results of BHP of each well, as well as oil production rates (OPR) and water production rates (WPR) at producing wells are shown in FIGS. 4(B)-(D). Note the fast water breakthrough and high water production rates at well P1, whereas for P3, water breakthrough is very late with small WPR and the BHP of this well drops to minimum control right after production, due to the low permeability around this well as well as low connectivity between this well and the injector”), the total production rate including at least one of a hydrocarbon production rate or a water production rate (Wen: para [0099], “oil production rates (OPR) and water production rates (WPR)”);

running a solver utilizing training data regarding the reservoir and constraints for the model parameters (Wen: para [0023], “real time reservoir model updating using an ensemble Kalman filter. The method comprises the following steps. An ensemble of reservoir models is generated. The ensemble is represented, at a first time step, by an initial state vector of static and dynamic state variables. For example, the static state variables may include porosity and/or permeability. The dynamic state variables may include pressure and saturation. From a first time step to a second time step, the initial state vector is forecasted forward to compute a forecasted state vector which includes forecast static and dynamic variables and forecast production data. A gain, preferably a Kalman gain, is computed based upon forecast state variables and the forecast production data. An updated state vector of updated static and dynamic state variables is then computed utilizing the computed gain, as well as the observed production data and the forecast production data. Next, a conforming state vector is created including the updated static state variables and the dynamic state variables…Accordingly, the ensemble of reservoir models is updated with the static and dynamic state variables of the forecasted conforming state vector being in conformance with one another…”; the model is updated with updated variables/model parameters, which means the updated variables ‘train’ the model), the training data including operational data comprising at least one of recent sensor data or historical data for at least one of the hydrocarbon production rate or the water injection rate (Wen: para [00113], “Production data might be observed at different frequency and permanent sensors might acquire data at very high frequency”; para [0059], “reservoir models all of which assimilate up-to-date production data”; para [0002], “update reservoir models assimilating the up-to-date measured production data so that the performance predictions and the associated uncertainty are up-to-date for optimization calculations”; para [0051], “and production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc. that are usually measured at wells)” ), the solver solving the reservoir model to identify values or a distribution of values for the model parameters to generate a trained reservoir model (Wen: para [0023], “real time reservoir model updating using an ensemble Kalman filter. The method comprises the following steps. An ensemble of reservoir models is generated”; para [0102], “models updated by the iterative EnKF can provide more accurate predictions with less uncertainty when assimilating the same amount of data, particularly when only early time data are assimilated”; para [0050], “(1) forecasting based on current state variables (i.e., solving flow equations with current static and dynamic variables)”); and

generating one or more outputs including one or more predictions for the total production rate using the trained reservoir model by running the trained reservoir model using at least one water injection schedule for the at least one injector well (Wen: Figs. 4B-4D; para [0023], “the initial state vector is forecasted forward to compute a forecasted state vector which includes forecast static and dynamic variables and forecast production data. A gain, preferably a Kalman gain, is computed based upon forecast state variables and the forecast production data. An updated state vector of updated static and dynamic state variables is then computed utilizing the computed gain, as well as the observed production data and the forecast production data”; para [0051], “the initial state vector is forecasted forward to compute a forecasted state vector which includes forecast static and dynamic variables and forecast production data. A gain, preferably a Kalman gain, is computed based upon forecast state variables and the forecast production data. An updated state vector of updated static and dynamic state variables is then computed utilizing the computed gain, as well as the observed production data and the forecast production data”; para [0097], “an injection well (I) at the center of the model with 4 production wells (P1 to P4) at the 4 corners”; para [0099], “The injection well has constant injection rate of 700 STB/day with a maximum bottom-hole pressure (BHP) control of 10000 psi. All producers are producing a constant total volume of 200 STB/day with minimum BHP control of 4000 psi. The mobility ratio of water and oil is 10 and standard quadratic relative permeability curves are used with zero residual saturation for oil and water”).

Wen does not teach but Christie does teach:
running a Bayesian inference solver (Christie: section 4.2 “Bayesian inference using direct simulation”);

machine learning-based trained reservoir model (Christie: Abstract, “a Bayesian Framework for uncertainty quantification in porous media flows that uses a stochastic sampling algorithm to generate models that match observed data. Machine learning algorithms are used to speed up the identification of regions in parameter space where good matches to observed data can be found”; page 150, “select representative training and test data sets for the training procedure”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wen (directed to forecasting reservoir production) with Christie (directed to a Bayesian inference solver) and arrived at forecasting reservoir production with a Bayesian inference solver. One of ordinary skill in the art would have been motivated to make such a combination for “to make reliable predictions about the performance of complex physical systems in the absence of complete or reliable data. Predicting flows of oil and water through oil reservoirs is an example of a complex system where accuracy in prediction is needed primarily for financial reasons” (Christie: Abstract).



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Potential for Prediction of Water Saturation Distribution in Reservoirs Utilizing Machine Learning Methods”: an alternative way to predict water saturation distribution in reservoirs with a machine learning method. In this study, we utilized Long Short-Term Memory (LSTM) to build a prediction model for forecast of water saturation distribution.
“Data-Driven Reservoir Management of a Giant Mature Oilfield in the Middle East”: The data-driven, full field model was trained and history matched using machine learning technology based on data from all wells between 1975 and 2001. The history matched model was deployed in predictive mode to forecast production from 2002 to 2010 and the results was compared with historical production. Finally future production from the field was forecasted.	
“Bayesian Regularization BP Neural Network Model for Predicting Oil-gas Drilling Cost”: Bayesian Regularization Back Propagation Neural Network (BRBPNN) is proposed to predict oil-gas drilling cost.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148